Orders of disposition, Family Court, New York County (Clark V Richardson, J.), entered on or about February 22, 2013, which, to the extent appealed from as limited by the briefs, after a hearing, determined that respondent-appellant mother had permanently neglected the subject children, terminated her parental rights to the children, and committed custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
There was clear and convincing evidence that the agency exerted diligent efforts to reunite the mother with the children by creating a service plan for the mother, referring her to domestic violence counseling and a program for sex abusers, scheduling numerous service plan reviews, and scheduling supervised and unsupervised visitation with the children (see Social Services Law § 384-b [7] [a], [f]). Despite these efforts, the mother failed to address the problems that led to the children’s placement into foster care, including the ongoing sexual abuse of the children.
A preponderance of the evidence supports the court’s determination that it is in the children’s best interests to terminate the mother’s parental rights rather than issue a suspended judgment (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The mother failed to demonstrate that she had made substantial progress in addressing the problems in her home. Concur — Renwick, J.E, Moskowitz, DeGrasse, Manzanet-Daniels and Feinman, JJ.